Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-13, 15-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Heat Transfer Analysis for Fixed CST and RF Columns” by Si Young Lee in view of Richards (US 4,040,480), Ferguson et al (WO 2013/085644), and Badie et al (US 6,802,671).
With respect to claim 1, Lee discloses an ion exchange column including a housing and ion exchange media positioned inside the housing (see FIG. 1 and the second full paragraph on page 1), an elongate heat pipe in thermal communication with the ion exchange column (e.g., one of the pipes abutting the outer surface of the housing of the ion exchange column shown in FIG. 1), the heat pipe including a first portion abutting a surface of the housing, the heat pipe being configured to indirectly thermally communicate with the ion exchange media (see FIG. 1). Lee fails to specify the heat pipe as including a second portion positioned to extend away from the housing and having first and second closed ends. Richards discloses the concept of placing a heat pipe 27 in thermal communication with a housing 24 containing radioactive material (e.g., within canisters) for cooling the material, the heat pipe having a second portion positioned to extend away from the housing to form a passive cooling system, the heat pipe having first and second closed ends (see FIG. 1). It would have been obvious to have substituted the heat pipe 
	Concerning claim 4, Richards discloses the second portion of the elongate heat pipe as including a natural convection radiator 34 that enhances heat transfer away from the pipe (see FIG. 1).
	As to claim 5, Richards discloses a heat pipe in the form of a thermosiphon.
	Regarding claim 6, Richards discloses the pipe as including a dual phase working fluid (e.g., water in liquid and vapor forms, see lines 11-12 of col. 4).
	Regarding claim 8, Richards discloses the heat pipe 27 as being oriented approximately vertically (see FIG. 1).
	As to claim 9, Lee includes a first heat pipe (e.g., a pipe abutting an outer surface of the housing shown in FIG. 1) and a second heat pipe (e.g., the pipe within the housing shown in FIG. 1).
Concerning claim 10, Lee discloses a second heat pipe that includes a first portion inside the housing (e.g., a portion of the pipe that is disposed centrally within the housing as shown in FIG. 1) and a second portion extending outside of the housing (e.g., to receive cooling water). Lee fails to specify the second heat pipe as including a second portion positioned to extend through radiation shielding. Richards discloses the concept of placing a heat pipe 27 in thermal communication with a housing 42 containing radioactive material (e.g., within canisters) for cooling the material, the heat pipe having a second portion positioned to extend outside of the radiation shielding 24 for transferring heat to an ambient environment (see FIG. 1). It would 
	As to claim 11, Ferguson et al disclose the ion exchange media as being fully loaded with a radionuclide (see paragraph 36).
	Concerning claim 12, Lee discloses the radionuclide as being Cs-137 (see the first paragraph on page 2).
With respect to claim 13, Lee discloses an ion exchange column including a housing, ion exchange media positioned inside the housing (see FIG. 1 and the second full paragraph on page 1), a cooling system including a working fluid used to transfer heat away from the ion exchange column, the cooling system including an elongate heat pipe (e.g., a pipe contacting an outer surface of the housing shown in FIG. 1), the elongate heat pipe extending along a surface of the housing of the ion exchange column to dissipate heat from the ion exchange column. Lee fails to specify a passive cooling system that that is a closed system and that dissipates heat to the ambient environment. Richards discloses the concept using a passive cooling system 27 in the form of a closed system that includes an elongate heat tube 28 that contains a working fluid (see FIG. 1) for transferring heat away from a housing 24 to the ambient environment to cool the housing, the housing containing radioactive material. It would have been obvious to have substituted the passive cooling system in the form of a closed system disclosed by Richards for the cooling system employed by Lee in order to provide the predictable result of cooling a container containing radioactive material as taught by Richards. Lee and Richards fail to specify the housing of the ion exchange column as being surrounded by radiation shielding defining a gap between the radiation shielding and the ion exchange 
	Concerning claim 15, Richards discloses the passive cooling system 27 as including a natural convection radiator 34 that enhances heat transfer away from the working fluid (see FIG. 1).
	As to claim 16, Richards discloses a heat pipe in the form of a thermosiphon.
	Regarding claim 17, Richards discloses the pipe as including a dual phase working fluid (e.g., water in liquid and vapor forms, see lines 11-12 of col. 4).
	Regarding claim 19, Richards discloses the heat pipe 27 as being oriented approximately vertically (see FIG. 1).
Concerning claim 20, Lee teaches placing a heat pipe with a first portion position to abut the housing of the ion exchange column and a second portion positioned to extend away from the housing (see FIG. 1). In addition, it would have been obvious to have extended the heat tube through the radiation shielding in order to permit the transfer of heat to the ambient environment as taught by Richards.
Concerning claim 21, Lee discloses a second heat pipe that includes a first portion inside the housing (e.g., a portion of the pipe that is disposed centrally within the housing as shown in FIG. 1) and a second portion extending outside of the housing (e.g., to receive cooling water). Lee fails to specify the second heat pipe as including a second portion positioned to extend through radiation shielding. Richards discloses the concept of placing a heat pipe 27 in thermal communication with a housing 42 containing radioactive material (e.g., within canisters) for cooling the material, the heat pipe having a second portion positioned to extend outside of the radiation shielding 24 for transferring heat to an ambient environment (see FIG. 1). It would have been obvious to have substituted the heat pipe having a second end portion positioned to extend outside radiation shielding 24 as disclosed by Richards for the heat pipe employed by Lee in order to provide the predictable result of cooling a housing containing radioactive material 
As to claim 22, Lee discloses the ion exchange media as being fully loaded with a radionuclide (see the first paragraph on page 2).
	Concerning claim 23, Lee discloses the radionuclide as being Cs-137 (see the first paragraph on page 2).
With respect to claim 24, Lee discloses separating radionuclides from a liquid waste stream with an ion exchange column having a housing (see FIG. 1), an elongated heat pipe dissipating heat from the ion exchange column and to the ambient environment (e.g., the pipe centrally positioned within the housing shown in FIG. 1), the elongated heat pipe extending to abut a surface of the ion exchange column (e.g., the heat pipe abutting the ion exchange media of the ion exchange column as well as an end of the column that the heat pipe passes through so that cooling water can flow through the pipe as suggested in FIG. 1) and through the housing (see the pipe centrally disposed within the housing in FIG. 1), and a working fluid within the heat pipe (e.g., cooling water). Lee fails to specify passively cooling the ion exchange column with the working fluid in a closed system including the elongated heat pipe for dissipating heat from the ion exchange column to the ambient environment. Richards discloses the concept using a passive cooling system 27 including an elongated heat pipe containing a working fluid in a closed system that dissipates heat from a container 46 to the ambient environment (see the abstract and FIG. 1). It would have been obvious to have substituted the passive cooling system including an elongated heat pipe as disclosed by Richards for the cooling system employed by Ferguson et al in order to provide the predictable result of cooling a container containing radioactive material as taught by Richards. Lee and Richards fail to specify radiation shielding that defines a gap between the radiation shielding and housing and the steps of removing the ion exchange column from service when it is at least partially loaded with radionuclides and 
	Regarding claim 26, the combination suggested by Lee, Richards, Ferguson, and Badie includes the first portion of the elongated heat pipe as extending to the first closed end with the first closed end extending into the gap since, as suggested by Richards, the combination includes an elongated heat pipe 27 having a closed lower end positioned between a housing 46 
	Concerning claim 27, the combination suggested by Lee, Richards, Ferguson, and Badie includes the elongated heat pipe extending to an end portion extending into the gap since, as suggested by Richards, since the combination includes an elongated heat pipe 27 having a lower end portion that extends into a gap between the container 46 and shielding 24 (see FIG. 1 of Richards) and because Badie teaches maintaining a gap 16 between shielding 12 and all sides of a housing 14 (see FIG. 1).
Concerning claim 28, the combination suggested by Lee, Richards, Ferguson, and Badie includes the elongated heat pipe extending to an end portion into the gap since, as suggested by Richards, the combination includes an elongated heat pipe 27 having a lower end portion that extends into a gap between the container 46 and shielding 24 (see FIG. 1 of Richards) and because Badie teaches maintaining a gap 16 between shielding 12 and all sides of a housing 14 (see FIG. 1).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the article “Heat Transfer Analysis for Fixed CST and RF Columns” by Si Young Lee in view of Richards (US 4,040,480), Ferguson et al (WO 2013/085644), and Badie et al (US 6,802,671) as applied to claims 1 or 13 above, and further in view of Hammit et al (US 3,532,159).
With respect to claims 7 and 18, Lee, Richards, Ferguson et al, and Badie et al fail to specify a heat pipe that includes a single phase working fluid. Hammit et al disclose that the use of a heat pipe that includes a single phase working fluid for transferring heat from one location to another is known in the art (see lines 5-22 of col. 5 and FIGS 3-4). It would have been obvious to have substituted the heat pipe including a single phase working fluid disclosed by Hammit et al for the heat pipe using a dual phase working fluid as employed in the combination 

Withdrawn Objections and Rejections
The objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been withdrawn in view of applicant’s remarks found in part B. of the amendment filed on 4/23/2021.
The rejections under 35 U.S.C. 112(b) have been withdrawn in view of the amendment filed on 4/23/2021.

Applicant's arguments filed on 4/23/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Lee, Richards, and Ferguson do not disclose the limitation of the gap being a closed volume between the radiation shielding and the housing is noted, however, such a concept is disclosed by Badie et al as explained in rejections listed above.
Applicant argues that a skilled person would not modify Lee’s column to include the heat pipe of Richard’s passive cooling system, however, it is maintained that one skilled in the art could substitute the passive cooling heat pipe system of Richard for the active cooling system employed by Lee in order to provide the predictable result of cooling a housing with a passive cooling system as taught by Richard.
Applicant’s argument that Lee, Richards, and Ferguson do no teach or suggest the features of claims 26-28 is deemed not persuasive for the reasons set forth above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773